Citation Nr: 0943401	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel





INTRODUCTION

The Veteran had active military service from January 1967 to 
August 1969.      

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the previous notice letters sent by the RO to 
the Veteran in March 2004 and October 2005 are not fully 
sufficient.  In this regard, despite his explicit claim for 
service connection for PTSD, the Veteran has also been 
diagnosed with a variety of mental disorders - chronic 
insomnia; major depressive disorder; depressive disorder, not 
otherwise specified (NOS); attention deficit disorder; and 
generalized anxiety disorder.  See VA mental health treatment 
records dated from 2003 to 2008.  Thus, there is some 
indication that the Veteran's symptoms may arise from a 
psychiatric disorder other than PTSD.  

As such, the Board will also consider whether service 
connection is warranted for any other acquired psychiatric 
disorder aside from PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  In the present case, the Board cannot limit its 
analysis of the Veteran's claim solely to PTSD.  That is, his 
PTSD claim potentially encompasses psychiatric conditions 
other than PTSD that are reasonably raised by the record.  
Therefore, the Board must remand the Veteran's acquired 
psychiatric disorder claim so that the RO may provide the 
Veteran with appropriate VCAA notice, which addresses service 
connection for an acquired psychiatric disorder (other than 
PTSD).   

Second, with regard to the VCAA the previous notice letters 
sent by the RO to the Veteran in March 2004 and October 2005 
are not fully sufficient as to the PTSD issue.  Neither 
letter fully addressed the unique criteria necessary to 
establish service connection for PTSD.  In fact, the March 
2004 letter improperly addressed PTSD based on an in-service 
personal assault; however, there has been no allegation of 
such an assault by the Veteran or his representative.  
Therefore, the agency of original jurisdiction (AOJ) should 
advise the Veteran that establishment of service connection 
for PTSD requires:  (1) medical evidence diagnosing PTSD in 
accordance with VA regulations; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Third, the Veteran's service treatment records (STRs) are not 
present in the claims folder.  These records may be relevant 
to the Veteran's acquired psychiatric disorder claim.  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA 
is required to obtain the Veteran's STRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2008).  The standard for the VA is very high.  On 
remand, it is essential for the RO (AMC) to make every effort 
to obtain the Veteran's STRs at the National Personnel 
Records Center (NPRC) or at other appropriate locations.  If 
no records are available, a negative reply to that effect is 
required.    

Fourth, the Veteran's VA treatment records on file only date 
to February 2008, over one year ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

Fifth, with regard to his PTSD claim, the RO (AMC) should 
contact the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as USASCURR) and provide a 
description of his alleged in-service stressor (enemy 
bombardment during the Tet Offensive in January and February 
of 1968) in order to attempt to verify it.  In this case, VA 
mental health treatment records dated from 2003 to 2008 
reveal medical diagnoses of PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  Regardless, assuming a 
current PTSD diagnosis, the remaining question is whether 
there is credible supporting evidence that his alleged in-
service stressor actually occurred, as well as medical 
evidence of a link between this particular stressor and his 
PTSD diagnosis.  38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. App. 
at 147; Moreau, 9 Vet. App. at 395.  

The Veteran's service personnel records (SPRs) do not reflect 
receipt of medals, badges, or decorations that specifically 
denote combat with the enemy.  He did however serve in 
Vietnam in a combat zone from December 1967 to August 1969.  
His military occupational specialty (MOS) is listed as wheel 
vehicle mechanic.  His SPRs confirm that he participated in 
the Tet Counteroffensive, as well as several phases of the 
Vietnam Counteroffensive.  But there is no allegation or 
evidence of any wounds from combat.  In his November 2005 
stressor statement, the Veteran did not provide sufficient 
information to verify his alleged stressor of witnessing 
Vietnamese civilian casualties (e.g., the date, location, or 
specific people involved).  In any event, civilian casualties 
are not generally verifiable by JSRRC, absent a credible 
buddy statement from a fellow serviceman.  As such, this 
stressor is not verifiable at this time based on the 
information provided by the Veteran.    

Regardless, the Veteran's representative in the October 2009 
Appellant's Brief identified one plausible stressor.  
Specifically, at the start of Tet Offensive in January and 
February of 1968, the Veteran alleges he was subject to 
rocket and mortar bombardment by the enemy while stationed at 
Long Binh with the 652nd Transportation Detachment at time of 
the alleged stressor.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the fact 
that a Veteran, who had a noncombatant MOS, was stationed 
with a unit that was present while enemy attacks occurred 
would strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that Veteran 
was stationed at the base).  Therefore, in order to confirm 
the existence of his alleged stressor, credible supporting 
evidence is required.  The RO (AMC) should contact the JSRRC 
and provide it with the Veteran's Vietnam service dates, unit 
identification, and the approximate date and location of this 
stressor incident noted above.  The RO should ask JSRRC to 
provide unit records, morning reports, military police 
reports, or any information that the JSRRC believes could 
verify his alleged stressor.  The Board finds that a remand 
is in order to verify his alleged in-service stressor for 
PTSD.  

Sixth, if and only if  this stressor is verified, the Veteran 
should be scheduled for a VA examination by a VA psychiatrist 
to obtain a medical opinion concerning the etiology of any 
current psychiatric disorder to include PTSD on the basis of 
in-service incurrence.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As noted above, the Court has held that claims 
for service connection for PTSD encompass all psychiatric 
disabilities raised by the evidence or the record.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Seventh, after careful review of the claims file, the Board 
was able to identify that the most recent Statement of the 
Case (SOC) was issued in May 2005.  Additional relevant 
medical evidence, including VA mental health treatment 
records, and a November 2005 stressor statement from the 
Veteran have been associated with the claims folder, 
subsequent to this SOC.  The AOJ's peculiar determination in 
a February 2008 letter that a Supplemental Statement of the 
Case (SSOC) was not required in such a circumstance is 
patently incorrect.  In the absence of a more current SSOC, 
the record does not demonstrate that such additional evidence 
has first been formally considered by the AOJ.  Pursuant to 
38 C.F.R. § 20.1304 (2009), pertinent evidence received by 
the Board necessitates a return of the case to the AOJ for 
review, consideration and preparation of a SSOC prior to a 
Board decision unless there has been a waiver of such 
referral.  The Veteran has not submitted any such waiver.  
Therefore, a remand is required on this basis as well.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his 
service connection claim for an 
acquired psychiatric disorder claim 
(other than PTSD).  This letter must 
advise the Veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  This letter should also 
comply with the recent case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his service connection 
claim for PTSD.  Specifically, with 
regard to PTSD, this letter should 
advise the Veteran that establishment 
of service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  This letter should also 
comply with the recent case of Dingess, 
supra.   Specifically, this letter 
should advise him concerning the 
elements of a disability rating and an 
effective date.

3.	Contact the NPRC or any other 
appropriate locations and attempt to 
secure the Veteran's STRs, currently 
not present in the claims folder.  If 
no STRs are available, or further 
attempts to secure them would be 
futile, a response to that effect is 
required and should be documented in 
the file.

4.	Obtain the records of any medical 
treatment since February 2008 from the VA 
Outpatient Clinic (VAOPC) in Orlando, 
Florida.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

5.	For his PTSD claim, review the file and 
prepare a summary of the following 
alleged in-service stressor:  The Veteran 
alleges that at the start of Tet 
Offensive in January and February of 
1968, he was subject to rocket and mortar 
bombardment by the enemy while stationed 
at Long Binh with the 652nd Transportation 
Detachment at time of the alleged 
stressor.  JSRRC should also be advised 
that SPRs confirm that his MOS is listed 
as a wheel vehicle mechanic, and that he 
served in Vietnam from December 1967 to 
August 1969.  This summary should be 
forwarded to the JSRRC with a request for 
any information, to include unit records, 
morning reports, military police reports, 
or any information that the JSRRC 
believes could verify his alleged 
stressor.  If no records are available, a 
negative reply to that effect is 
required.  

6.	If and only if  the above stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination by a 
psychiatrist to determine the nature 
and etiology of any PTSD or other 
psychiatric disorder present.  This 
examination must be by a psychiatrist 
since the other evidence of record is 
inconclusive.  Advise the Veteran that 
failure to report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Does the Veteran have PTSD?  

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to 
rocket and mortar bombardment by 
the enemy during the Tet 
Offensive in Vietnam in 1968?  

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (50 percent or more 
probable) that the disorder(s) 
is related to his military 
service?  In making this 
determination, the examiner's 
attention is directed to the 
other currently diagnosed 
disorders in the record - 
chronic insomnia; major 
depressive disorder; depressive 
disorder, NOS; attention deficit 
disorder; and generalized 
anxiety disorder.  See VA mental 
health treatment records dated 
from 2003 to 2008.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

7.	Then readjudicate the acquired 
psychiatric disorder issue, to include 
PTSD.  If neither of these issues is 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


